— Order, Supreme Court, *561Bronx County (Colleen D. Duffy, J.), entered on or about August 30, 2012, which, upon a fact-finding that respondent is a dangerous sex offender requiring confinement, committed him to a secure treatment facility, unanimously affirmed, without costs.
Clear and convincing evidence supports the finding that respondent is a dangerous sex offender requiring confinement (see Mental Hygiene Law § 10.03 [e]; 10.07 [f]). The evidence, including the testimony of two experts and respondent himself, established that he had committed numerous sex offenses against five victims, at least two of whom were young girls, had committed sex offenses against male inmates and patients while confined and undergoing sex offender treatment, had failed to complete any sex offender treatment program, and has a cognitive disorder causing him to believe that his victims have consented to sexual activity (see People v Derrick S., 93 AD3d 423 [1st Dept 2012]). Respondent presents no basis to disturb the court’s credibility determinations. Concur — Mazzarelli, J.E, Acosta, Moskowitz, Manzanet-Daniels and Gische, JJ.